         Case 3:19-cr-00263-KAD Document 38 Filed 11/06/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT
                                                          c, (2. ~63 (. 1<7\-l>)
 IN THE MATTER OF AN APPLICATION                  NO. 3:19~~j 1'196 (fJALM'j
 OF THE UNITED STATES FOR A
 SEARCH WARRANT




       Based on the motion of the Government and for good cause shown, it is hereby ORDERED

that, in accordance with Rule 57 of the Local Rules of Criminal Procedure, the enclosed




compelling reasons and is narrowly tailored to serve those reasons. Specifically, the motion is

granted because the investigation of the criminal activities described in the sealed documents is

ongoing. Premature disclosure of the contents of the sealed documents could result in the

destruction of evidence and could frustrate this investigation by alerting the targets of the

investigation to the nature of the probe, the techniques employed, and the evidence developed to

date, by limiting the use of the grand jury to develop further admissible evidence, and by limiting

the ability to conduct other search warrants.

       SO ORDERED, this       ~~     ay ofNovember, 2019, at New Haven, Connecticut.




                                                  /s/ Sarah A. L. Merriam, USMJ
                                                  0    SARAH A. L. MERRIAM
                                                lJNJ' ~ I STATES MAGISTRATE JUDGE
